DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 November 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Kucheng et al. (CN 101510028A).
As to claim 1, Kucheng et al. discloses a liquid crystal spraying device used to drop sealant onto a substrate (see 0002, 0005) which allows for an efficient process (see 0008,0009). The device comprises a carrier (spray head 204, 304 of Figs 5 and 7); a main dripping nozzle (spray channel 218 or 318, see 0040-0041) disposed in the central region of the carrier and configured to drop liquid crystal (see Figs 5-8); and a plurality of auxiliary dripping nozzles disposed in a corner region of the carrier and configured to drip liquid crystal (see Fig. 5-8) that are arranged around the main nozzle. 

    PNG
    media_image1.png
    446
    646
    media_image1.png
    Greyscale

	As to claim 2, the auxiliary nozzles are arranged symmetrically around the main nozzle (see Fig.7).
As to claim 3, the auxiliary nozzles are symmetrically arranged on both sides of the main nozzle (see Fig. above). 
As to claim 7, Kucheng et al. discloses a liquid crystal dripping device comprising the nozzle (see Fig. 2). 
As to claim 8, the device comprises a holder (see 102 of Fig. 2) and the carrier is a disperser (sprinkler head) that is arranged on the holder and the nozzle is arranged on a surface of the disperser (see Fig 1, 2 and 5). 
As to claim 9, the main dripping nozzle is in a central range and the auxiliary nozzles are arranged in the corner of the surface (see Fig. 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucheng et al. (CN 101510028A) as applied to claim 1 above.
The teachings of Kucheng et al. are as stated above. 
Kucheng et al. states the distance between the outlets and the central nozzle is 1-15 mm  (see 0037). Kucheng et al. fails to teach the range of 2-4mm as required by claim 6.
However, Kucheng et al. overlaps the claimed and further states the distance is used to provide better liquid crystal uniformity and reduce the stroke of the dripping device so there is uniform brightness in the product (see 0037). It has been established that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 4-5, are 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior to art of Kucheng et al. fails to teach or suggest that any of the nozzles are movable or has valves which controls the amount/flow of the liquid crystal as claimed. The prior art failed to teach or suggest the use of nozzles having a central nozzle and 4 auxiliary nozzles  as claimed, Kucheneg et al. teaches a matrix of nozzles where the rows equal the number of columns or where the two numbers can be different, however neither of the options would result in 5 total nozzles as claimed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715